It is conceded that the contract between the plaintiff and defendant, as found by the jury, was void, as being within the statute of frauds. It was a parol contract to build upon lands owned by the parties separately, a permanent structure, in which each party was to have a permanent interest. Hence, neither party can maintain any action at law based upon the void contract. (Day v. The New York Central Railroad Co., recently decided in this court.*)
An interest in a party wall, as such, can be created, like any permanent easement which one party can acquire in the lands of another, only in one of two ways — by prescription or grant. Here there was neither. Even if both parties had united in building this wall, either party could immediately have torn down so much of it as was upon his land, without any liability, at law, for damage. Neither party could claim the right to have it remain for a moment; *Page 226 
and much less could he do this if he built it against the protest of the other party. This grows out of the fact that, in the absence of prescription, a grant is absolutely essential to the creation of an interest in, and the right to maintain a party wall. It is not denied that, in the case supposed, a court of equity could, by injunction or otherwise, afford relief.
This is, indisputably, an action at law based upon the void contract, to recover damages for its non-performance; and, if it can be maintained, it will be the first in the whole history of jurisprudence. The claim of the plaintiff, no matter in what form it is stated, is, substantially, that the defendant agreed to unite with him in building the wall, and that, after he had partly performed, he refused to go further, and the plaintiff finished the wall, and now claims to recover of the defendant, as damages for not performing on his part, the expense of completing the wall according to the void contract.
A party to a contract, void under the statute of frauds, can never maintain an action at law based upon the contract. A party to such a contract, who is not in default, can recover from the party in default, money which he has paid thereon, in an action for money had and received; and he can recover for services rendered and materials furnished thereon, at the request of the party in default, upon an implied assumpsit. But such an action proceeds upon the theory that the contract is wholly void, and that the party in default has had the money and the benefit of the services and materials without any consideration. (Day v.The New York Central Railroad Company, supra.) But I apprehend that the rule cannot go so far as to hold that a party can recover for services and materials furnished under such a void contract, after the other party has repudiated the contract and objected to any further performance of it. In such case there is no room for an implied assumpsit. Here, after the defendant refused to go on with the plaintiff in the erection of the wall, it is probably true that the latter could, under the circumstances of part performance disclosed, have compelled specific performance *Page 227 
on the part of the defendant. In an action for such a purpose the court would, if it found the contract certain, reasonable and just, have required each party to execute a grant to the other of an easement in his land and his half of the party wall for the benefit of the other. And it would have ordered the defendant to unite with the plaintiff in erecting the wall; and in case he neglected or refused to do this, it would either have ordered the plaintiff, or some one appointed by the court, to do it, at the joint expense of the parties. The plaintiff should have resorted to this remedy. It is said, however, that it would have been useless, as the delay, before such a remedy could have been administered, would have been so great and so disastrous as to render the remedy of no value. This may be true, but it furnishes no excuse for not resorting to the only forum competent to afford relief. It is not uncommon that a party is subjected to great damage and embarrassment because he has not complied with the statute of frauds in making his contract; and it will not do in all such cases to abrogate the statute to shield him from the consequences of his folly in relying upon a contract which he is supposed to have known was invalid. The following, among many other cases to be found in the books, are illustrations of great hardships resulting from the application of the statute of frauds; and yet the courts did not shrink from its application. (Mumford v. Whitney, 15 Wend., 380; Miller v. The Auburnand Syracuse Railroad Company, 6 Hill, 61; Jamieson v.Milleman, 3 Duer, 255; Brown v. Woodworth, 5 Barb., 550.)
It is also said that this recovery in an action at law ought to be sustained, because it is substantially the same relief as would have been granted in a court of equity. It has never yet been decided that a party may go into a court of law in a matter of equitable cognizance and sustain a recovery there on the ground that it is substantially what would have been awarded to him in equity. Suppose one should, at law, sue a trustee in reference to his trust, or one partner should, at law, sue another in reference to the partnership, *Page 228 
and there should, in either case, be a recovery, could it, proper objections having been taken, be maintained on the ground that the recovery was no more than a court of equity would have awarded? But it cannot be said that the plaintiff recovered just what a court of equity would have awarded. If a court of equity, according to its rules, had found this a proper case for specific performance, it would either have given the defendant an opportunity to unite with the plaintiff in building the wall, or it would have ordered it to be done in some way under the direction of the court. Here, the plaintiff, without any participation of the defendant, did the work, and has recovered one-half of what he proved it cost him. But, further, if the defendant should pay this judgment he would not acquire an easement in the plaintiff's land for the support of the party wall. A compulsory payment would give him no greater right than a voluntary payment. Such an easement he could acquire, without twenty years use, by grant only; and such a grant the plaintiff has not tendered, and the judgment does not order him to give it. If the defendant should pay this judgment, unless the plaintiff should voluntarily give him the grant, he would still have to go into a court of equity and compel the execution to him of the grant. Hence, it cannot be said that the defendant was not prejudiced by the commencement and trial of this action as an action at law rather than an action in equity. If I am right in the views thus expressed, it will not be important to carry the discussion any further, as there can be no theory upon which the recovery can be upheld.
The judgment should be reversed and new trial granted, costs to abide event.
For affirmance, GRAY, DWIGHT and REYNOLDS, CC.
For reversal, LOTT, Ch. C., and EARL, C.
Judgment affirmed.
* 51 N.Y., 583. *Page 229